DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg et al. (US 2013/0296781) in view of Hyde (US 7,087,064) in view of Landman et al. (US 2005/0107736), and further in view of Lentz et al. (US 2012/0316436).
Regarding claim 1, Tegg et al. (henceforth Tegg) discloses (e.g., Figures 1 and 2B) an elongate medical device, comprising: a deflectable shaft section (12) comprising a shaft material (e.g., ¶ [0065]); a handle (22) operable to induce a cross-sectional bending of the deflectable shaft section (e.g., ¶ [0008]); a first lumen (26) within the deflectable shaft section; a first lumen liner comprising a first lumen liner material (¶ [0061]); two second lumens (e.g., 30, 32; Figure 2B) within the deflectable shaft section, wherein the two second lumens are disposed diametrically opposite to one another (Figure 2B) on opposite sides of the first lumen (e.g., 26). Tegg does not explicitly disclose a peanut-shaped first lumen, an irrigation tube located therein (though Tegg does disclose utilizing lumen 26 for irrigation in ¶ [0058]), or the lumen liner comprising a material that is stiffer than the shaft material. 
Hyde teaches (Figure 8) an apparatus for use inside a patient’s body which comprises a peanut-shaped lumen (305; Col. 8, lines 53-58 describe a “dumb bell” shape for the lumen which is provided in the instant specification as peanut-shaped; see ¶ [0044] of the instant specification; the dumb-bell shape of lumen 305 is embodied as two circular portions connected with a narrowed waist portion as claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lumen of Tegg to be formed in a peanut-shape as taught by Hyde as Hyde teaches that the disclosed lumen shape is sufficient to act as a conduit means within a medical catheter system. 
Landman et al. (henceforth Landman) teaches (Figure 1) an irrigation tube (irrigation catheter 20) disposed in a longitudinally extending lumen (sheath tube 46). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lumen of Tegg to comprise an irrigation tube as taught by Landman so as to allow for the ability of directing a fluid to and recovering fluid from an area within a body during a procedure as taught by Landman (¶ [0007]). In such a combination, the original use of the device of Tegg to deliver irrigation fluid through the first lumen would be maintained with the additional utility of a separate irrigation source to allow for other uses of the first lumen while maintaining sterility thereof.
Lentz teaches (e.g., Figure 2E) a multi-lumen catheter comprising a peanut-shaped section wherein the lumen comprises a liner member which is stiffer than the catheter material (e.g., ¶ [0037] discloses the liners may be formed from polyimide which is set forth in the instant disclosure as an example of a stiff liner material; ¶ [0038] sets forth that the catheter body is formed from a material that is readily adapted for reflow such as nylon which is set forth in the instant disclosure as the catheter material; because the materials used are the same as those set forth in the instant disclosure, the device will have the same physical properties as the claimed invention).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liner member of the device of Tegg to comprise a stiff material such as polyimide as it allows for increased burst pressures to be present in the lumen without rupture and to stiffen the catheter shaft as taught by Lentz (e.g., ¶ [0036]).
Regarding claim 2, it can be further seen in Figure 8 of Hyde that the peanut-shaped lumen is symmetrical. 
Regarding claim 3, Tegg/Hyde/Landman/Lentz do not explicitly disclose wherein the peanut-shape is asymmetrical, however, forming the lumen in an asymmetrical manner (e.g., wherein one of the lumen is designed to have a smaller diameter than the other) is a matter of design choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape provides for some unknown utility. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Lentz further discloses wherein the first lumen liner comprises a heat setting polymer (polyimide; ¶ [0037]) and the shaft material comprises a reflowable polymer (nylon; ¶ [0038]).
Regarding claims 6 and 21, Tegg further discloses two pull wires (40, 42), one in each of the two second lumens (e.g., Figures 2B and 4B) which are attached to the handle to induce cross-sectional bending of the deflectable shaft section (e.g., ¶ [0060]).
Regarding claim 7, Tegg further disclose wherein each of the two second lumens (30, 32) have a circular cross-section (e.g., Figure 2B).
Claim(s) 4, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg in view of Hyde in view of Landman in view of Lentz, and further in view of Carlin et al. (US 2007/0219441).
Regarding claims 4, 20, and 22, Tegg/Hyde/Landman/Lentz teach the claimed invention substantially as set forth above for claims 1 and 21, but do not explicitly disclose a flexible circuit within the first lumen and coupled with a waist portion of the liner to hold it in position.
Carlin et al. (henceforth Carlin) teaches a catheter having an integrated sensor (29) embodied as a flexible circuit (e.g., Figures 3-5) which is mounted within a catheter lumen (e.g., ¶¶ [0048]-[0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the catheter device of Tegg/Hyde/Landman/Lentz to comprise a flexible circuit mounted and secured within the first lumen so as to provide for the catheter to measure physical parameters while in use and to maintain the location of the sensor within the catheter via attachment means as taught by Carlin. It would have been obvious to attach the flexible circuit to any portion of the inner lumen including the waist area if desired. In addition, the incorporation of a flexible circuit within the lumen will have some effect on the bending profile of the catheter shaft due to its material properties which is all that is required of claim 20.
Claim(s) 10, 11, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg in view of Hyde in view of Landman in view of Lentz, and further in view of Leeflang et al. (US 2014/0323964).
Regarding claims 10, 11, 23, and 24, Tegg/Hyde/Landman/Lentz teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the liner member having an inner layer and outer later which comprises a reflowable material.
Leeflang teaches a steerable catheter comprising an inner liner (e.g., 40a) which is formed from multiple layers and wherein one or more of the layers may include a reflowable material (e.g., ¶¶ [0046] and [0048] disclose the liner may be formed from multiple layers and further teaches the use of reflowable polymers as an example of a layer material.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liner member of Tegg/Hyde/Landman/Lentz to comprise multiple layers wherein an outer layer is formed from a reflowable material so as to create the liner member with the desired material properties (e.g., by adding reinforcement or the like as disclosed by Leeflang) before being assembled into the final catheter shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783